Citation Nr: 1758659	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-11 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for basal cell carcinoma of the right medial cheek.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the hips, elbows, and knees.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bipolar disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disability, to include coronary infarction and fibrillation (previously claimed as heart condition).

7.  Entitlement to service connection for arthritis of the hips, elbows, and knees.

8.  Entitlement to service connection for PTSD.

9.  Entitlement to service connection for bipolar disorder.

10.  Entitlement to service connection for COPD.

11.  Entitlement to service connection for a heart disability, to include coronary infarction and fibrillation.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for a fatty tumor of the right testicle.

14.  Entitlement to a compensable disability rating for bilateral hearing loss.  

15.  Entitlement to a compensable disability rating for right inguinal hernia, status post-hernioplasty.


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970 and from September 1971 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008, November 2008, August 2012, May 2013, and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the April 2008 rating decision, the RO, in relevant part, denied entitlement to service connection for sleep apnea and a fatty tumor of the right testicle, and declined to reopen the Veteran's claims of entitlement to service connection for bipolar disorder, for COPD, and for arthritis of the hips, elbows, and knees.  In the November 2008 rating decision, the RO, in relevant part, declined to reopen the Veteran's claims of entitlement to service connection for PTSD and for basal cell carcinoma of the right medial cheek.  In the August 2012 rating decision, the RO, in relevant part, denied entitlement to a compensable disability rating for right inguinal hernia, status post-hernioplasty.  In the May 2013 rating decision, the RO, in relevant part, declined to reopen the Veteran's claim of entitlement to service connection for coronary infarction and fibrillation.  In the March 2014 rating decision, the RO, in relevant part, denied entitlement to a compensable disability rating for bilateral hearing loss.

Following issuance of the November 2008 rating decision, the Veteran submitted an April 2009 VA Form 9 to perfect his appeal with respect to the claims denied in the April 2008 rating decision.  In that form, he additionally indicated his desire to appeal the denial of his claims to reopen claims of entitlement to service connection for PTSD and basal cell carcinoma.  Thus, although the RO continued to readjudicate the PTSD claim in multiple rating decisions issued thereafter, the claim has remained on appeal since the November 2008 rating decision.  The Board additionally observes that the Veteran perfected his appeal of the PTSD and basal cell carcinoma claims via a June 2016 submission, following issuance of an April 2016 statement of the case (SOC).

In April 2016, the Veteran's representative indicated that he wished to withdraw a prior request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2017).

The issue of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for removal of the right testicle was raised by the record in November 2011 and August 2016 statements.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board, therefore, does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (codified at 38 C.F.R. §§ 19.23 -19.24) (requiring that claims and notices of disagreement be filed on standard forms).

The Board additionally notes that in January 2017, the Veteran filed a notice of disagreement with respect to the assigned effective date of September 21, 2011, for entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability, as granted in a November 2016 rating decision.  As the assigned effective date precedes the appeal period for the increased rating claims on appeal, it is not a component of these claims, and thus not currently on appeal before the Board.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The AOJ is still processing the Veteran's appeal as to his effective date claim for the TDIU award. 

The issues of entitlement to service connection for arthritis of the hips, elbows, and knees, for PTSD, for bipolar disorder, for COPD, for a heart disability, for a fatty tumor of the right testicle, and for sleep apnea, and the issue of entitlement to a compensable disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 1994 rating decision, the AOJ denied entitlement to service connection for basal cell carcinoma of the right cheek, and the Veteran did not appeal the decision or submit new and material evidence within one year of the rating decision.

2.  In a July 2002 rating decision, the AOJ declined to reopen claims of entitlement to service connection for PTSD and of entitlement to service connection for arthritis of the hips, elbows, and knees, and the Veteran did not appeal the decision or submit new and material evidence within one year of the rating decision.

3.  In a May 2004 rating decision, the AOJ declined to reopen a claim of entitlement to service connection for bipolar disorder, the Veteran subsequently withdrew his claim.  

4.  In a September 2005 rating decision, the AOJ denied entitlement to service connection for COPD (claimed as a lung condition), and the Veteran did not appeal the decision or submit new and material evidence within one year of the rating decision.

5.  In an April 2008 rating decision, the AOJ denied entitlement to service connection for a heart condition, and the Veteran did not perfect an appeal as to this claim following issuance of a February 2009 SOC, or submit new and material evidence within one year of the decision.

6.  Evidence received since the May 1994 rating decision that denied entitlement to service connection for basal cell carcinoma of the right cheek does not relate to a previously unestablished element of the claim or raise a reasonable possibility of substantiating the claim.

7.  Evidence received since the July 2002, May 2004, and September 2005 rating decisions is not duplicative or cumulative of evidence of record at that time, and relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for arthritis of the hips, elbows, and knees, for PTSD, for bipolar disorder, and for COPD.  

8.  Evidence received since the April 2008 rating decision and the February 2009 SOC is not duplicative or cumulative of evidence of record at that time, and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a heart disability.  

9.  The Veteran's right inguinal hernia, status post-hernioplasty, has not recurred, and therefore, does not require reduction or support by truss or belt.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision that denied the Veteran's claim of entitlement to service connection for basal cell carcinoma of the right cheek is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1993).

2.  The July 2002 and May 2004 rating decisions that declined to reopen the claims of entitlement to service connection for arthritis of the hips, elbows, and knees, for PTSD, and for bipolar disorder are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

3.  The September 2005 and April 2008 rating decisions that denied entitlement to service connection for COPD and for a heart condition, respectively, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

4.  Evidence received since the May 1994 rating decision is not new and material, and therefore, criteria for reopening the claim of entitlement to service connection for basal cell carcinoma of the right cheek have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  Evidence received since the July 2002, May 2004, September 2005, and April 2008 rating decisions is new and material; and the criteria for reopening the claims of entitlement to service connection for arthritis of the hips, elbows, and knees, for PTSD, for bipolar disorder, for COPD, and for a heart disability have all been met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

6.  The criteria for a compensable disability rating for left inguinal hernia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7338 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In this case, VA provided adequate notice with respect to the increased rating claim for right inguinal hernia in a letter sent to the Veteran in January 2012.  Additionally, September 2008 and October 2011 letters notified the Veteran of the requirement to submit new and material evidence to reopen the claim of entitlement to service connection for basal cell carcinoma.  These notice letters explained the meaning of "new and material evidence."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished; and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records (STRs), and his post-service VA and identified private treatment records were obtained.  There is no indication of outstanding treatment records pertaining to the claims decided herein.  Additionally, the Veteran has been provided VA examinations adequate for determining the level of severity of his service-connected right inguinal hernia.  

While the Veteran was not afforded a VA examination with respect to the basal cell carcinoma claim, such was not warranted in this case.  See 38 C.F.R. § 3.159(c)(4)(iii) (2017) (the duty to provide a medical examination or obtain a medical opinion "applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured."); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.)

There is no indication that additional evidence is available or required for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  New and Material Evidence

Prior to the filing of the current claims to reopen claims of entitlement to service connection for basal cell carcinoma, for bipolar disorder, for COPD, for a heart disability, for PTSD and for arthritis of the hips, elbows, and knees, the Veteran's claims of entitlement to service connection for basal cell carcinoma, COPD, and a heart condition were denied by the AOJ in May 1994, September 2005, and April 2008 rating decisions, respectively.  Additionally, his prior requests to reopen claims of entitlement to service connection for PTSD and for arthritis of the hips, elbows, and knees were denied by the AOJ in a July 2002 rating decision and his request to reopen the claim of entitlement to service connection for bipolar disorder was denied in a May 2004 rating decision.  

With respect to the Veteran's claim to reopen the claim of entitlement to service connection for bipolar disorder, although the Veteran indicated a desire to appeal that decision in an August 2004 statement, he subsequently indicated in an August 2005 statement that he wished to withdraw his claim at that time.  Additionally, although the AOJ issued an SOC on the claim of entitlement to service connection for a heart disability in February 2009, he did not perfect an appeal of that claim.  The Veteran did not otherwise appeal these previously denied claims, and no new and material evidence relevant to the claims was associated with the claims file within one year of issuance of the respective rating decisions.  See 38 C.F.R. § 20.202 (2017); see also 38 C.F.R. § 3.156(b).  To the extent that the May 1994, July 2002, May 2004, September 2005, and April 2008 rating decisions denied these claims, these decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C. § 5108.  The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	A.  Basal Cell Carcinoma

At the time of the May 1994 rating decision that denied entitlement to service connection for basal cell carcinoma of the right cheek, evidence relevant to that claim included the Veteran's STRs, VA treatment records dated through April 1994, and private treatment records from S. K., M.D., dated from September 1991 to February 1994.

The May 1994 rating decision determined that the medical records were silent for any history of complaints of or treatment for any carcinoma involving the facial area, other than findings in 1993.  The decision further determined that the Veteran's STRs were negative for complaints of or treatment for basal cell carcinoma. 

While VA treatment records associated with the claims file since the May 1994 rating decision have noted the Veteran's history of basal cell carcinoma, none of the treatment reports have noted any incurrence of the carcinoma since or provided any indication as to the etiology of the prior basal cell carcinoma.  Rather, a November 2008 VA primary care treatment report specifically indicated that he Veteran had not had a recurrence of the skin cancers in the intervening years.  Evidence associated with the record since the May 1994 rating decision has not provided any evidence or argument indicating a relationship between the Veteran's basal cell carcinoma and his active service.

With respect to the service connection claim for basal cell carcinoma, the newly received evidence is not new and material because it is duplicative, establishing nothing more than that the Veteran had been treated for basal cell carcinoma in 1994, and does not raise a reasonable possibility of substantiating the claim.  The evidence has not abrogated the prior deficiency in the Veteran's claim; namely, a lack of evidence of an in-service disease, event, or injury resulting in the later development of skin cancer.  In short, the evidence would not trigger VA's duty to provide further examination or opinion because it does not indicate that there is a current disability that may be related to service.  See 38 U.S.C. § 5103A(d).  

	B.  PTSD, Arthritis, Bipolar Disorder, COPD

At the time of the July 2002 rating decision that declined to reopen the previously denied claims of entitlement to service connection for PTSD and for arthritis of the hips, elbows, and knees, evidence relevant to those claims included the Veteran's STRs, VA treatment records dated through November 1999, and private treatment records from Dr. K., J. E. R., M.D., and A. V., M.D., dated through April 2002.

Additionally, evidence of record at the time of the May 2004 rating decision that declined to reopen the previously denied claim of entitlement to service connection for bipolar disorder included VA treatment records dated through April 2004.  Relevant evidence of record at the time of the denial of the claim of entitlement to service connection for COPD in September 2005 additionally included VA treatment records dated through June 2005, and a statement from the Veteran received in September 2004.  

In the July 2002 rating decision, the AOJ declined to reopen the Veteran's service connection claim for arthritis of the hips, elbows, and knees because new and material evidence sufficient to reopen the claim had not been submitted, where the claim was originally denied due to a lack of evidence of complaints of, treatment for, or diagnoses of, arthritis of the hips, elbows, or knees.  The AOJ declined to reopen the service connection claim for PTSD because new and material evidence sufficient to reopen the claim had not been submitted, where the PTSD claim was originally denied due to a lack of diagnosis of PTSD.  

The May 2004 rating decision declined to reopen the Veteran's previously denied claim of entitlement to service connection for bipolar disorder because new and material evidence sufficient to reopen the claim had not been submitted, where the claim was originally denied due to a lack of evidence that bipolar disorder occurred in, or was caused by active service.  In the September 2005 rating decision, the AOJ denied entitlement to service connection for COPD because exposure to asbestos had not been established by the evidence of record.  

Relevant mental health evidence obtained since just the July 2002 and May 2004 rating decisions includes a VA Form 21-4142, wherein the Veteran contended that his bipolar disorder was triggered by an in-service accident, presumably the September 1974 motor vehicle accident which resulted in the award of service connection for lumbar and cervical spine disabilities; April 2005 and October 2007 letters from Dr. K., indicating that the Veteran had depression and anxiety secondary to service-connected cervical and lumbar spine disabilities; treatment records from Dr. K., dated through April 2005, indicating an assessment which included PTSD, and a noted assessment of degenerative arthritis of the knee, elbow, and wrist. 

Additional evidence received since the September 2005 rating decision includes VA treatment records dated through May 2016, noting ongoing mental health treatment, with diagnoses of bipolar disorder and PTSD, noting a diagnosis of COPD, and noting that the Veteran had had multiple related emergency room visits; treatment records obtained from the Social Security Administration, wherein the Veteran was noted to have pains involving the knees, left arm, and hips, and was noted to have arthritic hips; a November 2011 letter from the Veteran's prior representative, contending that his COPD may not only be the result of asbestos but also as a result of exposure to trichloroethylene while aboard his ship; statements received in April 2009, March 2010, and February 2014, wherein the Veteran described traumatic events that he endured during service; an August 2016 statement from the Veteran, wherein he argued that he suffered from symptoms of bipolar disorder during service, that he suffered long term exposure to chemicals and fumes affecting his respiratory system, and that he has incurred arthritis in part due to frequent falls as a result of service-connected spine disability.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate these claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claims for PTSD, arthritis, bipolar disorder, and COPD.  See 38 C.F.R. § 3.156(a).  The new evidence clearly contains medical diagnoses of arthritis involving the Veteran's hips, elbows, and knees, and a diagnosis of PTSD; and the evidence notes a potential relationship between these disabilities and the Veteran's service, including by way of other service-connected disabilities.  The Veteran has additionally raised the contention that his bipolar disorder became manifest during service as a result of his in-service motor vehicle accident and he has raised the contention that his claimed COPD may not only be the result of asbestos exposure, but also as a result of exposure to other harmful chemicals present during his service aboard his assigned hip.  The apparent deficiencies noted in the respective prior rating decisions are, therefore, abrogated by the new evidence.  Thus, this evidence is new and material and the claims of entitlement to service connection for PTSD, for arthritis of the hips, elbows, and knees, for bipolar disorder, and for COPD are reopened.

	C.  Heart Disability

At the time of the April 2008 rating decision and February 2009 SOC that denied entitlement to service connection for a heart condition, evidence relevant to that claim additionally included VA treatment records dated through November 2008, which showing that the Veteran suffered from atrial fibrillation.  The April 2008 rating decision denied the service connection claim for a heart condition due to a lack of evidence of a heart condition in the Veteran's STRs, or of a relationship between a current heart condition and active service.  

VA treatment records associated with the claims file since the April 2008 rating decision and February 2009 SOC provided indication of ongoing treatment, including prescribed medication, for a heart condition.  In a September 2011 statement, the Veteran contended that his heart disability was the result of medications used to treat pain as a result of his service-connected disabilities.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for a heart disability.  See 38 C.F.R. § 3.156(a).  The new evidence provides indication of ongoing treatment for the claimed heart disability and establishes the Veteran's belief that the disability is secondarily related to service-connected spine disability by way of the pain medications used to treat such disability.  The apparent deficiencies noted in the prior decisions are, therefore, abrogated by the new evidence.  Thus, this evidence is new and material and the service connection claim for a heart disability is reopened.

III.  Compensable Rating for Right Inguinal Hernia

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran asserts that he is entitled to a compensable disability rating for his right inguinal hernia.  The right inguinal hernia has been rated under Diagnostic Code 7338.  Under this Diagnostic Code, an inguinal hernia that is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, warrants a 60 percent disability rating.  An inguinal hernia that is small, postoperative recurrent, or unoperated irremedial, not well supported by truss, or not readily reducible, warrants a 30 percent disability rating.  An inguinal hernia that is postoperative recurrent, readily reducible and well supported by truss or belt, warrants a 10 percent disability rating.  An inguinal hernia that was not operated, but is remediable, warrants a noncompensable (0 percent) disability rating.  Also, an inguinal hernia that is small, reducible, or without true hernia protrusion warrants a noncompensable disability rating.  38 C.F.R. § 4.114, DC 7338.

Medical evidence indicates that Veteran had a right inguinal hernia that was repaired in May 1967.  In the report of a March 2012 VA examination, the examiner noted that the Veteran had not undergone surgery for a hernia since the initial surgery.  The Veteran reported that his inguinal hernia had remained stable since prior examination.  On examination, no hernia was detected.  A surgical scar was present, however, the scar was not painful or unstable, and did not cover a total area greater than six square inches.  

The Veteran was afforded a subsequent VA examination for inguinal hernia in October 2016.  The examiner noted the initial hernia repair in 1967 and indicated that no hernia was detected on examination.  The examiner did not observe scarring on examination.  

Based on the foregoing, the evidence does not show that the Veteran has a present inguinal hernia.  As such, he does not satisfy the rating criteria for a compensable rating for inguinal hernia, which requires such hernia be present with disabling symptoms.  

Additionally, although a scar was found on the March 2012 VA examination, the scar was not found to be unstable or painful, and did not cover an area greater than six square inches.  Thus, a separate rating for the scar is not warranted.  See 38 C.F.R. § 4.118, DCs 7801-7804 (2017).

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence here does not show that the Veteran's with the Veteran's right inguinal hernia, status post-hernioplasty, presents an exceptional disability picture.  The only present symptom noted is a residual surgical scar.  There are no symptoms present which are not reasonably described by the rating criteria.  In fact the rating criteria provide for higher ratings when disabling symptoms accompany the presence of an inguinal hernia, which is absent in this case.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

A TDIU is a potential part of a rating claim when such claim is expressly raised by a claimant or reasonably raised by the record.  Here, a TDIU has been awarded effective prior to the beginning of the appeal period for the increased rating claim for right inguinal hernia.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against assigning a compensable disability rating for the Veteran's right inguinal hernia, status post- hernioplasty.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

As new and material evidence has not been received, the petition to reopen the claim of entitlement to service connection for basal cell carcinoma of the right medial cheek is denied.

The claim of entitlement to service connection for arthritis of the hips, elbows, and knees, is reopened, and to this extent only, the claim is granted.

The claim of entitlement to service connection for PTSD is reopened, and to this extent only, the claim is granted.

The claim of entitlement to service connection for bipolar disorder is reopened, and to this extent only, the claim is granted.

The claim of entitlement to service connection for COPD is reopened, and to this extent only, the claim is granted.

The claim of entitlement to service connection for a heart disability is reopened, and to this extent only, the claim is granted.

Entitlement to a compensable disability rating for right inguinal hernia, status post- hernioplasty, is denied.


REMAND

Arthritis of Hips, Elbows, and Knees

The evidence indicates that the Veteran has been diagnosed with arthritis of the hips, elbows, and knees.  He has proffered two theories of entitlement with respect to this claim.  He has asserted in statements, including in an April 2009 statement, that he suffered injury to these respective joints as part of an in-service motor vehicle accident in September 1974, which resulted in injury to his service-connected lumbar and cervical spine disabilities.  He has additionally contended, including in September 2011and August 2016 statements, that these disabilities developed as secondary to service-connected lumbar and cervical spine disabilities as a result of altered gait due to pain affecting the service-connected joints, and/or as a result of falls sustained as a result of the service-connected disabilities.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed arthritis of the hips, elbows, and knees. As the evidence indicates that he has current disabilities that may be associated with service, remand for a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

PTSD and Bipolar Disorder

With respect to the Veteran's claims of entitlement to service connection for PTSD and bipolar disorder, he was afforded a VA mental health examination in March 2010.  The examiner noted that the Veteran's private treatment records included assessments of depression, anxiety and insomnia.  The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD, but that he did meet the criteria for a diagnosis of bipolar disorder.  The examiner appeared to express concern with whether the Veteran's claimed stressors were verified, but then indicated that the Veteran did not endorse enough of PTSD symptoms to warrant a diagnosis.  The examiner did not provide an opinion with respect to the etiology of the Veteran's diagnosed bipolar disorder or directly address possible diagnoses of depression for anxiety.

The record contains multiple VA mental health evaluation reports indicating that the Veteran has a diagnosis of PTSD.  While the reports have not provided specific opinions as to the etiology of his PTSD, they have noted his claimed in-service stressors. Additional medical evidence is required to reconcile the Veteran's diagnosis with the March 2010 VA examiner's findings.  Additionally, to the extent that the record has indicated that the Veteran may experience depression and anxiety as secondary to service-connected spine disabilities, further examination is warranted to address the possibility that the Veteran has additional diagnosed psychiatric disability as secondary to service-connected spine disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

COPD

The Veteran has asserted that he developed COPD as a result of exposure to asbestos and/or trichloroethylene during service.  He specifically reported that he slept under the flight deck aboard his ship, and that asbestos would fall on him when aircraft landed.  In denying the Veteran's claim, it does not appear that the AOJ considered the Veteran's probability of asbestos exposure aboard his ship.  The Veteran's service personnel records, including his DD Forms 214, indicate that he served in a military occupational specialty (MOS) related to aircraft mechanics, and as a systems technician.  Additionally, he had service aboard the Navy ship the U.S.S. Wasp.  Per guidelines set forth in VA's adjudication manual, M21-1, an MOS involving aviation mechanics and aviation technicians have been determined to at least have probable asbestos exposure during service.  Given this evidence, further development must be conducted, including the obtaining of a VA opinion with respect to the potential relationship between the Veteran's asbestos exposure and any current respiratory disability, to include COPD.  Additionally, a VA opinion is required to determine any etiological relationship between current respiratory disability and exposure to trichloroethylene.  See McLendon, supra.

To the extent that VA treatment records indicate that the Veteran has had frequent visits to the emergency room as a result of his claimed COPD, records of this treatment should be obtained on remand.  See 38 C.F.R. § 3.159(c) (2017).  

Heart Disability and Sleep Apnea

With respect to the Veteran's reopened claim of entitlement to service connection for a heart disability, the medical evidence indicates that the Veteran has been diagnosed with atrial fibrillation and that he received ongoing treatment, including medications, for heart disability.  He has asserted that his heart disability developed as secondary to his service-connected spine disabilities, as a result of pain medications used to treat the disabilities.  

With respect to claimed sleep apnea, the Veteran has asserted that he suffered from sleep apnea symptoms, including waking up and gasping for air, during service.  His wife additionally provided a statement indicating that he had sleep apnea symptoms during service.  

To date, the Veteran has not been afforded VA examinations to determine the nature and etiology of his claimed heart disability or sleep apnea.  As evidence indicates that he these diagnosed disabilities may be associated with service, VA examinations are warranted on remand.  See McLendon, supra. 

Fatty Tumor of Right Testicle

The Veteran appears to contend that he has residual disability from a fatty tumor that he developed in the right testicle during service.  The Board notes that service connection is in effect for status post excision lipoma of the right spermatic cord, as a result of lipoma removal during service.  

The Veteran underwent surgery to remove a lipoma in 1971, during service.  Medical reports appear to indicate that he experienced a recurrence of the mass over the next 20 years.  It is unclear whether the Veteran indeed developed a subsequent lipoma, as the record also notes that he developed a hydrocele and underwent a hydrocelectomy in April 1991.  The surgery also involved right radial orchiectomy. 

The VA examination reports of record do not clearly indicate what residual disability the Veteran has, if any, related to any lipoma removal.  A March 2008 report indicated that the Veteran underwent testicle removal for hydrocele, not for a lipoma removal.  A prior, November 2006, VA examination report indicated that the Veteran's hydrocele in 1994 and right orchiectomy was not related to his lipoma during service.  In the report of an April 2009 VA examination, however, the VA examiner gave the opinion that the Veteran had erectile dysfunction that was secondary to his lipoma and right testicle excision.  Thus, it is remains unclear whether the Veteran developed additional disability, to include any subsequent fatty tumor, as a result of his in-service lipoma removal.  Subsequent examination is required on remand.  See Barr, supra.  

Increased Rating for Bilateral Hearing Loss

The record reveals that the Veteran underwent a VA audiological evaluation in April 2015, which apparently revealed excellent word recognition ability.  The audiometric and word recognition testing results from that evaluation, however, do not appear to have been associated with the claims file.  Remand is required to obtain these testing results.  See. 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

If additional evidence obtained indicates that the severity of the Veteran's hearing loss has increased since prior VA examination in September 2016, he should be afforded a new VA examination on remand.  Cf. Allday v. Brown, 7 Vet. App. 517, 526 (1995).


Accordingly, these issues are REMANDED for the following action:

1.  Ask the Veteran to identify whether emergency room visits for COPD were made at a VA facility or private facility.  If the Veteran received private treatment for COPD, request that he provide VA with authorization to obtain his private treatment records.  Thereafter, obtain the identified records.

2.  Obtain a complete copy of the Veteran's April 2015 VA audiological evaluation report, including the results of audiometric and speech discrimination testing.

3.  Ensure that the M21-1 procedures with respect to the development of the Veteran's claim of entitlement to service connection for COPD as a result of exposure to asbestos have been complied with; including due consideration of the Veteran's MOS in the field of aircraft mechanics during his Naval service aboard the U.S.S. Wasp.  

4.  If additional evidence obtained indicates that the Veteran's hearing loss has increased in severity since the September 2016 VA audiological examination, afford him a new VA audiological examination to determine the current level of severity of his bilateral hearing loss.

5.  After coming directives #1 and #3, schedule the Veteran for an appropriate VA respiratory disorders examination for claimed COPD.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should specifically diagnose and describe all respiratory disorders, to include COPD, found to be present. 

For purposes of this examination, the examiner must accept as fact that the Veteran was exposed to asbestos and trichloroethylene during his active service, as contended.

The examiner must provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder, to include COPD, had its onset during active service or is related to any in-service disease, event, or injury, to include asbestos exposure and/or exposure to trichloroethylene.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.  

6.  Schedule the Veteran for a VA orthopedic examination for claimed arthritis of the hips, elbows, and knees.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should specifically diagnose and describe all hip, elbow, and knee disabilities found to be present, to include any arthritis, addressing medical evidence of record indicating arthritis diagnoses of these joints.  

The examiner should provide opinions as to the following:
	
A)  Is it at least as likely as not (50 percent or greater probability) that any current hip, elbow, and/or knee disability, to include arthritis, had its onset during active service or is related to any in-service disease, event, or injury?

In providing this opinion, the examiner should specifically address the Veteran's contentions that he developed arthritis of the pertinent joints during service as a result of his motor vehicle accident, and address evidence of pain involving his shoulder, arm, and elbow during service.

B)  If it is not at least as likely as not that any current hip, elbow, or knee disability had its onset during active service or is related to any in-service disease, event, or injury, is it at least as likely as not (50 percent or greater probability) that any such current hip, elbow, and/or knee disability is caused by service-connected spine disability, to include as a result of reported altered gait and/or repeated falls due to such service-connected disability?  

C)  If it is not at least as likely as not that any current hip, elbow, or knee disability, is caused by service-connected spine disability, is it at least as likely as not (50 percent or greater probability) that any such current hip, elbow, and/or knee disability has been aggravated by service-connected spine disability, to include as a result of reported altered gait and/or repeated falls due to such service-connected disability?  

In providing these opinions on secondary service connection, the physician must address contentions raised by the Veteran pertaining to his altered gait and repeated falls as a result of service-connected spine disability. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.  

7.  Schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist different from the examiner that conducted the March 2010 examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

Based on examination of the Veteran, and review of all pertinent lay and medical evidence, the examiner should clearly identify all psychiatric disabilities currently present or present at any point during the appeal period (since July 2008), to include PTSD, bipolar disorder, depression, and anxiety.

PTSD

If the examiner determines that the Veteran does not meet the diagnostic criteria for PTSD, he or she should reconcile such determination with the PTSD diagnoses noted in the VA and private treatment records, including in July 2008, February 2009, and February 2010, and as early as in February 1991; and, explain why such diagnoses are deemed not valid. 

If a diagnosis of PTSD is deemed appropriate, the examiner should, (a) clearly identify the stressor(s) underlying the diagnosis, to include discussion of whether the Veteran's reported stressor of witnessing, or hearing of fellow service members and friends lose their lives in aircraft crashes or being involved in a motor vehicle accident, or any other reported in-service stressor, is sufficient to support such a diagnosis; and (b) fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms.

Psychiatric Disability other than PTSD

With respect to any diagnosed psychiatric disability other than PTSD-to include, bipolar disorder, depression, and anxiety-for each such disability, the examiner should address the following:

A)  Is it at least as likely as not (50 percent or greater probability) that any such psychiatric disability had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's September 1974 motor vehicle accident or the Veteran's reported witnessing an aircraft crash or hearing of fellow service members and friends lose their lives in aircraft crashes?

In providing this opinion, the examiner should specifically address evidence in the Veteran's service treatment records indicating that he had become very irritable with his children following his September 1974 motor vehicle accident during service, and his wife's September 2004 statement indicating that he became depressed after the accident. 

B)  If it is not at least as likely as not that any current psychiatric disability had its onset during active service or is related to any in-service disease, event, or injury, is it at least as likely as not (50 percent or greater probability) that any such psychiatric disability is caused by service-connected lumbar spine or cervical spine disability with associated peripheral neuropathy, or tension headache?  

C)  If it is not at least as likely as not that any current psychiatric disability is caused by service-connected lumbar spine, cervical spine, or headache disability, is it at least as likely as not (50 percent or greater probability) that any such psychiatric disability has been aggravated by service-connected lumbar spine or cervical spine disability with associated peripheral neuropathy, or tension headaches?  

In providing these opinions on secondary service connection, the physician must address evidence provided by private treatment providers indicating that the Veteran had depression and anxiety secondary to service-connected lumbar and cervical spine disabilities with associated peripheral neuropathy.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.  

8.  Schedule the Veteran for an appropriate VA cardiology examination for claimed atrial fibrillation and coronary infarction.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all heart disabilities found to be present, to include any atrial fibrillation and coronary infarction present during the appeal period since September 2011.  

The examiner should provide opinions as to the following:
	
A)  Is it at least as likely as not (50 percent or greater probability) that any current heart disability, to include any atrial fibrillation and coronary infarction, had its onset during active service or is related to any in-service disease, event, or injury?

B)  If it is not at least as likely as not that any current heart disability had its onset during active service or is related to any in-service disease, event, or injury, is it at least as likely as not (50 percent or greater probability) that any such current heart disability is caused by service-connected lumbar or cervical spine disability, or tension headaches, to include as a result of medication used to treat any of these disabilities? 

C)  If it is not at least as likely as not that any current heart disability is caused by service-connected lumbar or cervical spine disability, or tension headaches, is it at least as likely as not (50 percent or greater probability) that any such current heart disability has been aggravated by service-connected lumbar or cervical spine disability, or tension headaches, to include as a result of medication used to treat any of these disabilities?  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.  

9.  Schedule the Veteran for a VA genitourinary examination for claimed fatty tumor of the right testicle.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should specifically state whether the evidence indicates that the Veteran has had a fatty tumor of the right testicle, other than the lipoma involving the spermatic cord that was removed during service.  The examiner should diagnose and describe any present disability as a result of any such fatty tumor. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any fatty tumor or residual disability of such (other than the lipoma removed during service) had its onset during active service or is related to any in-service disease, event, or injury, to include the lipoma removed during service.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.  

10.  Schedule the Veteran for an appropriate VA examination for claimed sleep apnea.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe the Veteran's sleep apnea.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that diagnosed sleep apnea had its onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the examiner must address the Veteran's contentions that he suffered from symptoms of sleep apnea, including waking up and gasping for air, during service, and his wife's statement that his sleep was erratic during service, in that he would stop breathing for 10 to 15 seconds at a time before taking another breath.  The examiner should additionally address evidence of sleep problems in the Veteran's mental health treatment records dated as early as June 1995. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.  

11.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


